DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 17-20 and 85-86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sches et al. 2003/0067168.
In regard to claim Sches et al. discloses a drill string (see paragraph 2, lines 2-3) rotary shoulder connection for drilling applications (see paragraph 2) comprising:
(a)    A box connection 21 having a box axis, wherein the box connection has a box outer radius, a box counter bore radius and a box inner radius and box threads 22 having a box thread form cut along a box taper;
(b)    A pin connection 111 having a pin axis, wherein the pin connection has a pin outer radius, a pin cylinder radius and a pin nose radius, and pin threads 12 having a pin thread form cut along a pin taper to align with the box threads inside the box connection; and
(c)    A primary shoulder connection 19, 20 at a first end of the box connection and a first end of the pin connection comprising:
i.    A angled primary box shoulder 26 at a primary box angle with respect to a first perpendicular to the box axis at a first end point, wherein the primary box angle is 15 degrees (see paragraph 56 and fig. 3-5 where surface 26 is parallel to 16)
ii.    A angled primary pin shoulder 16 at a primary pin angle with respect to the first perpendicular to the pin axis at the first end point wherein the primary pin angle is 15 degrees (see paragraph 56); and
iii. wherein the angled primary box shoulder contacts the angled primary pin shoulder to form an angled primary shoulder and 
wherein the angled primary shoulder provides an avenue for compressive forces and elevated torques while drilling to move axially inward into the pin connection (surfaces 16 and 26 are in contact and would transmit axial forces torque while drilling due to contacting one another);
wherein the rotary shoulder connection is applied to one or more of drill pipe having an outer diameter from about 2 3/8 inches to 7 5/8 inches (see paragraph 126).
In regard to claims 2, the first end is equal to a datum intersection (intersection of A and D in fig. 4).
In regard to claims 3, wherein the primary box angle is from greater than about 5 degrees to less than or equal to about 10 degrees and the primary pin angle is from greater than about 5 degrees to less than or equal to about 10 degrees (see paragraph 121)
In regard to claim 4 wherein the primary box angle is about 5 degrees and the primary pin angle is about 5 degrees (see paragraph 121).
In regard to claim 5 wherein the primary box angle is about equal to the primary pin angle to form the first seal (they are the same).
In regard to claim 7, wherein the primary box shoulder 26 is conical shaped and the primary pin shoulder 16 is conical shaped (see fig. 4).
In regard to claim 8, wherein the box thread form comprises a first box thread crest, a second box thread crest, a first box thread flank, a second box thread flank, a box included angle between the first box thread flank and the second box thread flank, and a box thread root, and wherein the pin thread form comprises a first pin thread crest, a second pin thread crest, a first pin thread flank, a second pin thread flank, a pin included angle between the first pin thread flank and the second pin thread flank, and a pin thread root (see fig. 1).
In regard to claim 9, wherein the box thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof, and wherein the pin thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof (see fig. 1).
In regard to claim 10, wherein the first box thread crest and/or the second box thread crest is circular, square, triangular or trapezoidal shaped, and wherein the first pin thread crest and/or the second pin thread crest is circular, square, triangular or trapezoidal shaped (see fig. 1).
In regard to claim 11, wherein the first box thread flank and/or the second box thread flank are concave, convex, or straight shaped, and wherein the first pin thread flank and/or the second pin thread flank are concave, convex, or straight shaped (see fig. 1).
In regard to claim 12, wherein the box thread root is circular, square, triangular or trapezoidal shaped, and wherein the pin thread root is circular, square, triangular or trapezoidal shaped (see fig. 1).
In regard to claim 17, further comprising one or more of a box stress relief groove (space created between surfaces 21 and 11 in fig. 3).
In regard to claim 18, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claim 19, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claim 20, wherein the rotary shoulder connection is applied to one or more of drill pipe (see fig. 1).
In regard to claim 85, Sches et al. teaches a method of using a rotary shoulder connection comprising:
(a)    providing the rotary shoulder connection of claim 1; and
(b)    applying the rotary shoulder connection to one or more products (drill pipe, see fig. 1 and paragraph 2).
In regard to claim 86, further comprising tightening the rotary shoulder connection between one of more products (drill pipe) to form the first seal (see fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sches et al. 2003/0067168 in view of Sugino et al. 6,045,165.
Sches et al. discloses a pin and box connection with secondary connection angles for forming a sealing surface, but does not disclose the pin angle being different from the box angle.  Sugino et al. teaches that providing secondary box and pin angles with different angles, in order to improve the seal between the mating surfaces, is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to provide the pin and box mating surfaces of Sches et al. with different angles, in order to improve the sealing properties of the mating surfaces, as taught by Sugino et al.
In regard to claims 13-14, Sches et al. 2003/0067168 discloses threads with 
an included angle, however, it is unclear as to the exact angle value.  However, it would have been obvious to one of ordinary skill in the art to make the threads with the included angle recited by the Applicant the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sches et al. 2003/0067168 in view of Dutilleul et al. 2004/0262919.
Sches et al. discloses a threaded drill pipe connection made from steel, but it is unclear 
if the metal threads are treated.  Dutilleul et al. teaches that cold-working tubular connections, to prepare the metal to withstand certain service conditions (see paragraph 74), is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to cold work the threaded connection of Sches et al., in order to prepare the metal to withstand certain service conditions, as taught by Dutilleul.
Claims 22-28, 30-37, 40-43, 45-50, 52-59, 62-65, 67-69, 71-77, 80-83, 85-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sches et al. 2003/0067168 in view of Charvet-Quemin et al. 8,287,008.
In regard to claims 22 and 45, Sches et al. a drill pipe rotary shoulder connection as described above, but does not disclose the rotary shoulder connection as having a secondary box shoulder and secondary pin shoulder.  Charvet-Quemin et al. teaches that providing a similar type of rotary shoulder connection with either only a primary box and shoulder (fig. 1), or both a primary and secondary box and shoulder connection (fig. 7), where the angles of both the primary and secondary shoulders are identical (see col. 6, lines 55-58), is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the shoulder connection of Sches et al. to include a secondary box and shoulder because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claims 23 and 46, wherein the second end 33 is offset a first distance from the first end 6 (see fig. 7 of Charvet-Quemin et al.).
In regard to claims 24 and 47, wherein the first distance is a connection length.
In regard to claims 25 and 48, wherein the secondary box angle is from greater than about 5 degrees to less than or equal to about 10 degrees and the secondary pin angle is from greater than about 5 degrees to less than or equal to about 10 degrees (see paragraph 121 of Sches et al. 2003/0067168).
In regard to claim 26, 49, 67 and 69, wherein the primary and secondary box angle is about 5 degrees and the primary and secondary pin angle is about 5 degrees (see paragraph 121 of Sches et al.).
In regard to claims 28 and 50 wherein the secondary box angle is about equal to the secondary pin angle to form the first seal (they are the same).
In regard to claims 30 and 52, wherein the secondary box shoulder 33 is conical shaped and the secondary pin shoulder 32 is conical shaped.
In regard to claims 31, 53 and 71, wherein the box thread form comprises a first box thread crest, a second box thread crest, a first box thread flank, a second box thread flank, a box included angle between the first box thread flank and the second box thread flank, and a box thread root, and wherein the pin thread form comprises a first pin thread crest, a second pin thread crest, a first pin thread flank, a second pin thread flank, a pin included angle between the first pin thread flank and the second pin thread flank, and a pin thread root (see fig. 2).
In regard to claims 32, 54 and 72, wherein the box thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof, and wherein the pin thread form is selected from the group consisting of square, triangular, trapezoidal, and variations thereof (see fig. 2).
In regard to claims 33, 55 and 73, wherein the first box thread crest and/or the second box thread crest is circular, square, triangular or trapezoidal shaped, and wherein the first pin thread crest and/or the second pin thread crest is circular, square, triangular or trapezoidal shaped (see fig. 2).
In regard to claims 34, 56 and 74, wherein the first box thread flank and/or the second box thread flank are concave, convex, or straight shaped, and wherein the first pin thread flank and/or the second pin thread flank are concave, convex, or straight shaped (see fig. 2).
In regard to claims 35, 57 and 75, wherein the box thread root is circular, square, triangular or trapezoidal shaped, and wherein the pin thread root is circular, square, triangular or trapezoidal shaped (see fig. 2).
In regard to claims 36-37, 58-59 and 76-77, Sches et al. in view of 
Charvet-Quemin et al. discloses threads with an included angle, however, it is unclear as to the exact angle value.  However, it would have been obvious to one of ordinary skill in the art to make the threads with the included angle recited by the Applicant the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regard to claims 40, 62 and 80, further comprising one or more of a box boreback, a box stress relief groove and a pin stress relief groove (space created between surfaces 21 and 11 in fig. 3 of Sches et al.).
In regard to claims 41, 63, 81, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claims 42, 64, 82, wherein the rotary shoulder connection is made from one or more of low alloy steels.
In regard to claims 43, 65, 83, wherein the rotary shoulder connection is applied to one or more of drill pipe.
In regard to claim 68, the second end point is equal to a datum intersection (where surfaces 36 and 32 of Charvet-Quemin et al. intersect).
In regard to claims 87, 90 and 92 teaches a method of using a rotary shoulder connection comprising:
(a)    providing the rotary shoulder connection of claim 22, 45 and 67; and
(b)    applying the rotary shoulder connection to one or more products (drill pipe).
In regard to claim 88, further comprising tightening the rotary shoulder connection between one of more products (drill pipe) to form the first seal.
In regard to claim 89, further comprising tightening the rotary shoulder connection between the one or more products (drill pipe) to form the first seal and the torque shoulder.
In regard to claims 91 and 93-94, further comprising tightening the rotary shoulder connection between the one or more products (drill pipe) to form the angled primary shoulder and the secondary shoulder.

Claims 29, 51 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sches et al. 2003/0067168 in view of Charvet-Quemin et al. 8,287,008 and further in view of Sugino et al. 6,045,165.
Sches et al. in view of Charvet-Quemin et al. discloses a pin and box connection with secondary connection angles for forming a sealing surface, but does not disclose the pin angle being different from the box angle.  Sugino et al. teaches that providing secondary box and pin angles with different angles, in order to improve the seal between the mating surfaces, is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to provide the pin and box mating surfaces of Sches et al. in view of Charvet-Quemin et al. with different angles, in order to improve the sealing properties of the mating surfaces, as taught by Sugino et al.
Claims 38-39, 60-61 and 78-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sches et al. 2003/0067168 in view of Charvet-Quemin et al. 8,287,008 and further in view of Dutilleul et al. 2004/0262919.
Sches et al. in view of Charvet-Quemin et al. discloses a threaded drill pipe connection 
made from steel, but it is unclear if the metal threads are treated.  Dutilleul et al. teaches that cold-working tubular connections, to prepare the metal to withstand certain service conditions (see paragraph 74), is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to cold work the threaded connection of Sches et al. in view of Charvet-Quemin et al., in order to prepare the metal to withstand certain service conditions, as taught by Dutilleul.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 22-26, 28-43, 45-65, 67-83, 85-94 have been considered but are unpersuasive.
Regarding claims 1-5, 7-12, 17-20 and 85-86, Applicant argues that Sches et al. fails to 
disclose a drill pipe rotary shoulder connection for drilling applications.  The Examiner disagrees as paragraph 2 of Sches et al. discloses the connection is for drill strings.
	Applicant also argues that Sches et al. fails to disclose a primary box and pin shoulder that is less than or equal to 15 degrees.  The Examiner disagrees, as Sches et al. disclose the shoulders 16 and 26 being 15 degrees (see paragraph 56 and fig. 3-5 where surface 26 is parallel to 16).
	Applicant argues that Sches et al. fails to disclose the primary shoulder contacting the primary pin shoulder.  The Examiner disagrees, as Sches et al. discloses surfaces 16 and 26 being in contact in figs. 3-5).
	Applicant argues that Sches et al. fails to disclose the primary shoulder providing an avenue for compressive forces and elevated torques while drilling to move axially and inward into the pin connection.  The Examiner disagrees, as surfaces 16 and 26 are in contact and therefore axial forces and torque would have an avenue to be transmitted from one member to other through the contacting surfaces.  Those forces could move axially inward into the pin from contact between surface 26 on surface 16.
	In regard to claim 6, Applicant argues that the 103 rejection of Sches et al. in view of Sugino is not proper because Sugino is not analogous art.  The Examiner disagrees, as paragraph 2 of Sches et al. discloses the shoulder connection is for casing strings, production tubing strings or drill strings and paragraph 005 of Sches et al. states that the threaded connection is designed to precisely position sealing surfaces.  Sugino is also drawn to an oilfield threaded connector with  tapered sealing surfaces and is therefore deemed to be analogous art.
	The rejection of claims 13 and 14 are maintained because Sches et al. is deemed to anticipate claim 1 for the reasons given above.
	In regard to claims 15-16, Applicant argues Dutilleul is not analogous art.  The Examiner disagrees, as paragraph 2 of Sches et al. discloses the shoulder connection is for casing strings, production tubing strings or drill strings and paragraph 005 and Sches et al. states that the threaded connection is designed to precisely position sealing surfaces.  Dutilleul is also drawn to a threaded oilfield connector that forms a sealed surfaces when threaded together and is therefore deemed to be analogous art.
	In regard to claims 22-28, 30-37, 40-43, 45-50, 52-59, 62-65, 67-69, 71-77, 80-83 and 85-94, Applicant argues that Charvet-Quemin is non-analogous art. Again the Examiner disagrees, as Charvet-Quemin is drawn to an oilfield threaded connecter with mating sealing surfaces, the same as Sches et al. and is therefore deemed to be analogous art.
	The rejection of claims 29, 51 and 70 over Sches et al. in view of Charvet-Quemin et al. and Sugino et al. is maintained because Sches et al. is deemed to anticipate claim 1 and Charvet Quemin et al. and Sugino et al. are deemed to be analogous art for the reasons stated above.
	The rejection of claims 38-39, 60-61 and 78-79 over Sches et al. in view of Charvet-Quemin et al. and Dutilleul et al. is maintained because Sches et al. is deemed to anticipate claim 1 and Charvet Quemin et al. and Dutilleul et al. are deemed to be analogous art for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679